Citation Nr: 1723659	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  11-02 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to April 1968.

This appeal is before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, in pertinent part, denied service connection for bilateral hearing loss.

In July 2015 and August 2016, the Board remanded the claim for further evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

In this case, the AOJ substantially complied with the Board's August 2016 remand instructions by sending the Veteran a September 2016 letter requesting the names and addresses of any and all healthcare providers who provided treatment for bilateral hearing loss, securing outstanding and relevant VA treatment records, obtaining a February 2017 VA opinion regarding the etiology of the Veteran's bilateral hearing loss, and readjudicating the claim in an April 2017 Supplemental Statement of the Case.

The Board also notes that in his January 2011 VA Form 9, the Veteran raised clear and unmistakable error (CUE) of the reasonable doubt provision by the RO in its denial of service connection.  However, CUE is a method by which to revise final decisions by the RO and the Board.  In this case, the claim for service connection for bilateral hearing loss was on appeal.  As such, the January 2010 rating decision was never final.  Therefore, any claim of CUE is moot at this point in time as there is no final rating or Board decision to which it could apply.  38 U.S.C.A. §§ 5109A, 7111 (West 2014); 38 C.F.R. §§ 3.105, 20.1400 (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence as to whether the Veteran's current bilateral hearing loss is related to his in-service acoustic trauma is in relative equipoise.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  Given the favorable outcome of this decision, no prejudice to the Veteran could result.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Service Connection Claim for Bilateral Hearing Loss

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Sensorineural hearing loss is considered by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See also, Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that his current bilateral hearing loss was caused by in-service acoustic trauma and has continued since the late-1960s.

Service treatment records (STRs) include auditory thresholds recorded at the time of enlistment and separation.  However, because it is unclear whether such thresholds were recorded Using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.
 
In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows and set apart in parentheses:

Hertz
500
1000
2000
3000
4000
Add
15
10
10
10
5

At the April 1966 enlistment examination, the Veteran denied ear trouble and hearing loss, and was found to have normal ears and drums.  Puretone testing results, in decibels, at the time of the April 1966 enlistment examination were:


HERTZ

500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
None
10 (15)
LEFT
0 (15)
0 (10)
5 (15)
None
10 (20)

At his April 1968 separation examination, the Veteran denied ear trouble and hearing loss, and was found to have normal ears and drums.  Puretone testing results, in decibels, were:


HERTZ

500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
None
5 (10)
LEFT
0 (15)
0 (10)
0 (10)
None
5 (10)

VA received the Veteran's service connection claim for hearing loss in August 2009.

A January 2010 VA examination report reflects that the Veteran's claims file was reviewed and that he reported noise exposure from firing M14 and M16 rifles, a 50 caliber machine gun, bazooka, and mortar without the use of ear protection.  He also reported civilian noise exposure for approximately 12 years from farming as a youth and as an adult with exposure to tractors, farm equipment, cattle, and hog noises without ear protection; from employment at Honeywell as a painter with exposure to sprayers and exhaust systems for one and a half years without ear protection; from employment building bridges and overpasses for two to three years with exposure to heavy equipment without ear protection; and from employment at Hoffman Engineering with exposure to noise from machinery and welding equipment for 42 years with ear protection.  He also hunted; rode a lawn mower; used a weed whip, snow blower, and power tools such as a shop vacuum and chainsaw; rode an all-terrain vehicle one to two times a week during the summer months; minimally used a motor boat; minimally attended sporting events; and rode a snowmobile for 10 winter, all without ear protection.  Puretone testing results, in decibels, were:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
20
45
45
LEFT
15
10
50
55
55

Speech recognition ability was 96 percent in the right ear, and 94 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss with high frequency hearing loss in the right and mid to high frequency hearing loss in the left.  The examiner opined that the Veteran's current hearing loss was not due to in-service noise exposure.  She noted that there was no significant decreased threshold shift from enlistment to separation, and that the Veteran had been exposed to significant levels of noise as a civilian.  She also stated that she was not aware of any research that supported late onset hearing loss once the Veteran was removed from the military source of noise exposures.

A December 2010 letter from Dr. O.F., a private physician, stated that the Veteran presented with a history of significant exposure to artillery noise being a mortar gunner in the military, during which time no hearing protection was used.  After reviewing the Veteran's STRs and claims file, coupled with the fact that his current bilateral sensorineural hearing loss had a configuration consistent with hearing loss caused by noise exposure, Dr. O.F. opined that the Veteran's current bilateral sensorineural hearing loss is directly related to in-service noise exposure.

An October 2015 VA examination report reflects a continued diagnosis of hearing loss and notes that the STRs from entrance to separation reflect audiometrics within normal limits with no shifts in hearing thresholds throughout service.  As such, the VA examiner opined that the Veteran's bilateral hearing loss is less likely than not related to in-service noise exposure, given the lack of evidence of noise injury during service.  She relied on the Institute of Medicine's (IOM) 2006 study that found no scientific or medical basis on which to conclude that delayed onset hearing loss existed based on current understanding of auditory physiology.

In a December 2015 addendum, the October 2015 VA examiner considered Dr. O.F.'s December 2010 letter, but found that it directly contradicted evidence found in the STRs.  Her opinion did not change "as the calibrated audiometrics evidenced no noise injury during service."  

A February 2017 VA examiner opined that the Veteran's bilateral hearing loss was less likely than not caused by in-service noise exposure as there were no threshold shifts noted during service.  She explained that, with respect to delayed-onset hearing loss, the IOM in 2006 found no scientific or medical basis on which to conclude that delayed onset of hearing loss existed based on its understanding of auditory physiology.  The VA examiner also opined that it is less likely than not that the service-connected tinnitus caused or permanently aggravated the Veteran's bilateral hearing loss as tinnitus is a symptom of hearing loss and did not cause hearing loss.

In his May 2017 appellate brief, the Veteran contended that the absence of evidence for a hearing disability during active duty did not necessarily preclude the establishment of service connection.  He referred to Dr. O.F.'s opinion that the Veteran's bilateral hearing loss was "directly related to his military noise exposure."  He also stated that the IOM's study had yet to be supported by definitive, longitudinal studies; thus its conclusions about delayed onset hearing loss had little or no probative value.  He also reported further research in the area of delayed-onset hearing loss, such as a 2009 study by Drs. Sharon G. Kujawa and M. Charles Liberson that indicated "profound long-term consequences on auditory processing" and that "noise exposure [was] more dangerous than has been assumed."  As such, the Veteran contended that current medical research established a relationship between acoustic trauma and hearing loss experienced years, even decades, later.

As an initial matter, the medical evidence shows that the Veteran is currently diagnosed with bilateral hearing loss as defined under 38 C.F.R. § 3.385.

The Veteran served as an infantry indirect fire crewman during service, during which time he shot "Tous Duce" and smaller mortars, M14 and M16 machine guns, and pistols, all without hearing protection.  Accordingly, the Board finds that the Veteran was exposed to acoustic trauma during service.

The record contains multiple etiology opinions and the Board is charged with weighing the positive and negative evidence.

The VA examination reports and addendum noted above reflect negative opinions that the Veteran's current bilateral hearing loss is less likely than not related to his in-service noise exposure and/or his service-connected tinnitus.  These opinions were based on a lack of threshold shift in audiometrics during service, as well as the Institution of Medicine's 2006 study that found no scientific or medical basis on which to conclude that delayed onset hearing loss existed.

To the contrary, Dr. O.F. opined that the Veteran's current bilateral hearing loss is directly related to in-service noise exposure.  He provided this opinion after considering the Veteran's in-service exposure to artillery noise without hearing protection and after reviewing the Veteran's STRs and claims file.  He also stated that the Veteran had current hearing loss with a configuration consistent with hearing loss caused by noise exposure.  

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-07 (1994).

The Board finds the VA opinions deficient to the extent that they essentially rely solely on the lack of hearing loss during service, do not consider and discuss the conceded in-service noise exposure, and do not consider the subsequent  studies referenced by the Veteran that appear to contradict the IOM study.   As correctly stated by the Veteran in his May 2017 appellate brief, the absence of hearing loss during service is not a sufficient reason to deny the claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (observing that "the medical examiner impermissibly ignored the appellant's lay assertions that he sustained a back injury during service").  Moreover, the Board notes that service connection is not precluded for hearing loss, which first met VA's definition of disability at 38 C.F.R. §  3.385  after service.  See Hensley at 159; see also 38 C.F.R. § 3.303 (d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence).  Moreover, the VA opinions did not consider the 2009 study cited by the Veteran which addressed delayed- onset hearing loss.  These factors reduce the probative value of the VA opinions.

On the other hand, Dr. O.F., the private physician, did not address the Veteran's civilian noise exposure in his rationale.  

Further development could be undertaken so as to obtain an additional VA opinion in consideration of the conflicting opinions and studies; however, the Board finds that yet another VA opinion is not necessary because at the very least, the evidence of record is in relative equipoise on the question of a link between the Veteran's current bilateral hearing loss and his in-service acoustic trauma.

In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for direct service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


